    "'A0245B        (Rev. 12/11) Judgment in a Criminal Petty Case                                                        FILED
                    Sheet 1




                                           v.                                        (For Offenses Committed On or After November I, 1987)

                         Pascual Aparicio-Pascual                                    Case Number: l 9CR22 l 6-AHG
                       AKA: Pedro Perez-Lopez;
                       Aparicio Pascual-Pascual                                      Lauren J. Clark
                                                                                     Defendant's Attorney
    REGISTRATION NO. 75353298

   •THE DEFENDANT:
    181 pleaded guilty to count(s) ONE (1) OF THE SUPERSEDING INFORMATION (Misdemeanor)
    0       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                          Nature of Offense                                                                               Number(s)
8 USC 1325                             IMPROPER ENTRY BY ALIEN (Misdemeanor)




                The defendant is sentenced as provided in pages 2 through --~2_ _ of this judgment.

   0 The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s) UNDERLYING INDICTMENT                            is [XI areD dismissed on the motion of the United States.
   181 Assessment: $10.00 - Remitted


   igj_   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
          or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
          defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                        AUGUST 22, 2019
                                                                                        Date oflmposition of Sentence




                                                                                       HON. ALLISON H. GODDARD
                                                                                       UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                 l 9CR22 l 6-AHG
AO 245B     (Rev. 12/\ I) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                       Judgment - Page   2     of    2
 DEFENDANT: Pascual Aparicio-Pascual
 CASE NUMBER: 19CR2216-AHG
                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.




      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ _ Oa.m.                             Dp,m.      on _ _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •---------------------------
           •    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                          to

 at                                                         with a certified copy of this judgment.


                                                                                                      UNITED ST ATES MARSHAL

                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL




                                                                                                                               19CR2216-AHG
